DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Species III, Figures 1, 9-11B and 14A-B and Subspecies 12G and claims 1-18 in the reply filed on 04/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (Pub. No. US 2009/0282704). 
With respect to claims 1, 3, 8, 10, 13-14 and 16, Park discloses a shoe (S, see figures 1 -9c), comprising: a midsole (cushion member 40) having a plurality of openings (multiple insertion holes 41), the midsole extending from a heel portion of the shoe to a forefoot portion of the shoe (see figure 1); a plate (layer 20) located above the midsole (40); a plurality of springs (vertical springs 61), each spring of the plurality of springs located at least partially within a corresponding opening of the plurality of openings in the midsole and extending entirely through the midsole in a direction from a top of the midsole to a bottom of the midsole buffering device (inserted in said insertion holes 41 embedded with vertical spring 61, see figure 2); and a spring holding unit (buffering space 11 with plurality of nuts) located below the midsole, the spring holding unit (buffering space 11) including a plurality of spring holding members (nuts 50 with cap screws 70) that each hold a corresponding spring (61) of the plurality of springs, and further including a plurality of branches (material of the buffering space connecting the nuts 50, see figure 1) wherein each branch of the plurality of branches connects corresponding spring holding members of the plurality of spring holding members; an insole (30, see figure 1) is located above the plate (20); wherein the plurality of openings (41) in the midsole (40) are in a pattern to match a layout of the spring holding unit (buffering space 11 with nuts 50) such that each spring holding member of the plurality of spring holding members of the spring holding unit aligns with the corresponding spring of the plurality of springs that is at least partially within the corresponding opening of the plurality of openings of the midsole (see figures 1-2); wherein each branch of plurality of branches comprises a material that is flexible; wherein each spring holding member (50; 70) of the plurality of spring holding members includes a surface on which the corresponding spring (61) of the plurality of springs sits, and includes a wall around the surface to surround at least a portion of the corresponding spring that is on the spring holding member (see figures 2-3); the shoe further comprising: an outsole (10); wherein the spring holding unit is located on the outsole (see figure 1); and wherein the plurality of spring holding members includes at least three spring holding members; and wherein the plurality of branches includes at least three branches (see figure 1).
With respect to claim 2, Park discloses wherein each spring holding member (nut 50, cap screw 70) of the plurality of spring holding members is circular; and wherein each branch of the plurality of branches  has a width that is smaller than a diameter of each of the corresponding spring holding members to which the branch is connected.
With respect to claims 17-18, Park discloses a method for storing and returning energy to a foot of a human by a shoe (shock absorbing shoes and soles which absorb the impact exerted to the feet of the wearer while walking or running, see figures 1-9c), the shoe including a midsole (40) having a plurality of openings (41), a plate (20) located above the midsole, a plurality of springs (61) wherein each spring of the plurality of springs is located at least partially within a corresponding opening of the plurality of openings in the midsole and extends entirely through the midsole in a direction from a top of the midsole to a bottom of the midsole (buffering device inserted in said insertion holes 41 embedded with vertical spring 61), and a spring holding unit members (buffering space 11 with nuts 50) that each hold a corresponding spring of the plurality of springs (see figures 1-2) located below the midsole wherein the spring holding unit includes a plurality of spring holding members (nuts 50 & cap screw 70), and the spring holding unit also includes a plurality of branches (material of the buffering space connecting the nuts 50, see figure 1); wherein each branch of the plurality of branches connects corresponding spring holding members of the plurality of spring holding members (see figure 1), and wherein the midsole extends from a heel portion of the shoe to a forefoot portion of the shoe (see figures 1-2), the method comprising: applying, with the foot, a force on the plate so as to move the plate toward the plurality of spring holding members to cause the plurality of springs to compress (when the insole (30) and midsole (20) are pressed by the toe while in walking, the front wavy grooves (42) of the cushion member (40) are compressed, resulting in the compression of the buffering devices (60) of the cushion member (40), absorbing the shock, see paragraphs [0068] & [0069]); and launching the foot due to the plate being moved apart from the plurality of spring holding members by the springs to cause the plate to return energy to the foot as the foot is being lifted; wherein the method further comprising: flexing at least one branch of the plurality of branches (elastic material) when the human steps on an uneven surface with the shoe.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Healy et al. (US 6,568,102). Park as described above discloses all the limitations of the claims except for the specific materials. Healy et al. discloses that plates can be made of  material such as thermoplastic urethane (TPU), Hytrel.RTM., Zytel.RTM.,  nylon and/or carbon fiber to reduce weight. Healy et al. also discloses that sole layers can be made of carbon rubber, foam polyurethane or foam ethylene vinyl acetate. 
With respect to claims 5-6, it would have been obvious to one of ordinary skill in the art to make the plate of Lombardino from carbon fiber as taught by Healy et al. to reduce the weight of the plates. Also to make the insole of Park in view of Healy et al. from ethylene-vinyl-acetate (EVA) as taught by Healy et al., since Healy et al. discloses that sole layers can be made of EVA.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claims 9-12, it would have been obvious to one of ordinary skill in the art to make the spring holding unit of Park from thermoplastic polyurethane, a thermoplastic elastomer, or carbon fiber in view of Healy et al., since Healy et al. discloses that sole layers can be made of EVA. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claims 10-11, the combination of Park/Healy et al. discloses wherein each branch of the plurality of branches comprises a material that is flexible (thermoplastic elastomer); wherein the spring holding unit is configured such that each branch of the plurality of branches can be independently flexible (explicit to thermoplastic elastomer) from the other branches of the plurality of branches.
With respect to claim 12, the combination of Park/Healy et al. discloses wherein each branch of the plurality of branches can comprise a material that is rigid (thermoplastic urethane).

Claims 4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of SEO (Pub. No. US 2021/0212892). Park as described above discloses all the limitations of the claims except for the specific length and arrangements of the layers. 
SEO discloses wherein a plate (10, see figures 2-3) is shorter in length than a length of an insole (40, see figure 3) such that a front portion of the insole extends farther forward than a front end of the plate and such that a back portion of the insole extends farther back than a back end of the plate (see figure 2); wherein the plate (layer 10) extends within an area bounded by a first wall of the midsole (layer 20, see figure 2) at a back of the shoe to a second wall of the midsole at a front of the shoe; and wherein SEO discloses a shoe comprising: an insole (inner sole layer 40, see figure 3 of SEO); wherein the plate (sole layer 10) is under the insole (40) and extends over a first top surface a front portion of the midsole (see figure 2); wherein the front portion of the midsole (20) further includes a second top surface in front of the first top surface that is higher than the first top surface (see figure 2); and wherein a front portion of the insole is located on the second top surface (see figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to make the plate of Park shorter in length than a length of the insole such that a front portion of the insole extends farther forward than a front end of the plate and such that a back portion of the insole extends farther back than a back end of the plate; wherein the plate extends within an area bounded by a first wall of the midsole at a back of the shoe to a second wall of the midsole at a front of the shoe; and wherein the plate is under the insole and extends over a first top surface a front portion of the midsole; wherein the front portion of the midsole further includes a second top surface in front of the first top surface that is higher than the first top surface; and wherein a front portion of the insole is located on the second top surface; as taught by SEO, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes with plurality of springs analogous to the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
08/05/2022